Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces fourth quarter and year-end 2009 results CALGARY, Feb. 9 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the fourth quarter and the year ended December 31, 2009. << Three Months Ended Twelve Months Ended For the years ended December 31 December 31 December 31 2009 2008 2009 2008 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 278.6 300.8 978.2 1,706.4 Per unit(1) 1.17 1.38 4.16 7.90 Per boe 48.44 50.06 42.18 71.59 Cash flow from operating activities(2) 143.2 209.4 497.4 944.4 Per unit(1) 0.60 0.96 2.11 4.37 Per boe 24.90 34.85 21.45 39.62 Net income 65.5 82.7 222.8 533.0 Per unit(3) 0.28 0.38 0.96 2.50 Distributions 70.9 127.2 298.5 570.0 Per unit(1) 0.30 0.59 1.28 2.67 Per cent of cash flow from operating activities(2) 50 61 60 60 Net debt outstanding(4) 902.4 961.9 902.4 961.9 OPERATING Production Crude oil (bbl/d) 27,415 28,935 27,509 28,513 Natural gas (mmcf/d) 189.0 195.1 194.0 196.5 Natural gas liquids (bbl/d) 3,597 3,858 3,689 3,861 Total (boe/d) 62,520 65,313 63,538 65,126 Average prices Crude oil ($/bbl) 72.61 56.26 62.24 94.20 Natural gas ($/mcf) 4.58 7.48 4.18 8.58 Natural gas liquids ($/bbl) 46.12 45.22 40.67 69.71 Oil equivalent ($/boe) 48.35 49.93 42.07 71.25 Operating netback ($/boe) Commodity and other revenue (before hedging) 48.42 50.06 42.17 71.59 Transportation costs (0.92) (0.86) (0.89) (0.80) Royalties (7.94) (9.14) (6.37) (12.91) Operating costs (9.91) (10.09) (10.19) (10.13) Netback (before hedging) 29.65 29.97 24.72 47.75 TRUST UNITS (millions) Units outstanding, end of period(5) 239.0 219.2 239.0 219.2 Weighted average trust units(6) 238.5 218.3 235.4 216.0 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 21.89 22.55 21.89 33.95 Low 19.06 15.01 11.73 15.01 Close 19.94 20.10 19.94 20.10 Average daily volume (thousands) 963 1,523 1,057 975 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, Management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the fourth quarter of 2009 would be $156 million ($0.65 per unit) and for the full year 2009 would be $518 million ($2.20 per unit). Distributions as a percentage of Cash Flow would be 58 per cent in 2009. (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) For 2009, includes 0.9 million (1.1 million in 2008) exchangeable shares exchangeable into 2.720 trust units (2.517 in 2008) each for an aggregate 2.4 million (2.7 million in 2008) trust units. (6) Includes trust units issuable for outstanding exchangeable shares at period end. ACCOMPLISHMENTS / FINANCIAL UPDATE - ARC replaced 347 per cent of annual production at an all-in annual Finding, Development and Acquisition ("FD&A") cost of $6.44 per barrel of oil equivalent ("boe") before consideration of future development capital ("FDC") for the proved plus probable reserves category. This is the third consecutive year of reducing FD&A costs and brings ARC's three year average FD&A prior to FDC down to $9.57 per boe. FD&A costs including FDC were $11.57 per boe, a 32 per cent reduction from the $17 per boe achieved in 2008. Additional information on the reserves evaluation can be found in the "ARC Energy Trust Releases 2009 Year-end Reserves Information" news release dated February 9, 2010 and filed on SEDAR at www.sedar.com. - During the fourth quarter, ARC completed an acquisition for $180 million in cash consideration, prior to normal closing adjustments, of a partnership owning properties in the Ante Creek area. The acquisition consisted of producing wells with production of approximately 2,000 boe per day and undeveloped land holdings. The acquisition closed on December 21, 2009 therefore the financial results from the properties have been included in Consolidated Financial Statements from that date. - Concurrent with the Ante Creek acquisition, ARC entered into a bought deal financing agreement to issue 13 million trust units at $19.40 per trust unit to raise gross proceeds of approximately $252 million and net proceeds of approximately $240 million. The net proceeds of the offering were received on January 5, 2010 and were used to reduce the outstanding indebtedness of ARC by $240 million. - Production volumes for 2009 averaged 63,538 boe per day, a 2.4 per cent decline compared to 2008 production of 65,126 boe per day. This decline was due to ARC's reduction of its 2009 capital expenditures in response to declining commodity prices. The Trust expects 2010 full year average production to increase by approximately 13 per cent to between 70,500 and 72,500 boe per day with the anticipated start- up of a company-owned gas plant in the Dawson area in the second quarter of 2010 and a full year of production from the December 2009 acquisition in Ante Creek. - Cash flow from operating activities for the full year of 2009 was $497.4 million, or $2.11 per unit, a significant decline from the $944.4 million ($4.37 per unit) achieved in fiscal 2008. This decline was primarily due to a 41 per cent decrease in commodity prices in 2009 compared to 2008. Crude oil prices strengthened in the second half of 2009 as the economy showed some positive signs of recovery. Natural gas prices remained soft throughout most of 2009 prior to recovering somewhat late in the fourth quarter of 2009 ending the year at $5.70 per mcf. After payment of distributions the Trust was able to fund 54 per cent of the 2009 capital program with cash flow from operating activities (73 per cent when including the proceeds from the distributions re-investment program ("DRIP")) with the remaining portion funded through debt and working capital. - The Trust executed a $359.6 million capital expenditure program in 2009 that included the purchase of undeveloped land for $7 million and $352.6 million of exploration and development activities. A total of 120 net wells were drilled on ARC's operated properties with a 99 per cent success rate. Included in these capital expenditures is $8.1 million of Alberta Government royalty drilling credits and $3.1 million for British Columbia summer drilling credits. Without these credits, total capital expenditures would have been $370.8 million. - ARC's Board of Directors has approved a $610 million capital program for 2010 that will deliver considerable growth. The program will include over $264 million slated for the first of many stages of production growth and expansion of the Montney assets in Northeast British Columbia. Other major resource play development will take place at Ante Creek where $72 million has been allocated to drill 14 horizontal wells and expand facilities and at Pembina where $54 million will be spent to drill 16 horizontal wells and 16 vertical wells targeting the Cardium formation on operated lands. The remainder of the budget will focus on ARC's base development areas, exploration opportunities and enhanced oil recovery projects. In total, ARC plans to drill 211 gross wells on operated properties and participate in an additional 91 wells on partner operated properties. ARC plans to finance the 2010 capital program through a combination of cash flow, existing credit facilities, DRIP proceeds and potential minor asset disposition proceeds. - On December 31, 2009, ARC's long-term debt was $846 million. After the closing of the equity offering on January 5, 2010, long-term debt was reduced to $606 million leaving ARC with approximately $710 million of unused credit lines. With the current debt level, net debt to 2009 cash flow from operating activities is 1.2 times. At current forward prices for commodities, ARC is well positioned to finance the projected 2010 capital program of $610 million and payout $0.10 per trust unit per month of distributions while keeping debt at a very manageable level. - ARC has hedged approximately 43,000 mcf per day of natural gas for the period of July 1, 2011 to December 31, 2013 at an average price of $6.40 per mcf to protect the economics on the ARC owned gas plant being constructed at Dawson. Overall, commodity price volatility protection has been established for the 2010 capital budget by hedging 34 per cent of forecast natural gas volumes at an average swap price of $5.85 per mcf and 32 per cent of forecast crude oil volumes at an average floor price of US$74.67 per barrel. - ARC plans to convert to a dividend paying corporation effective January 1, 2011. The Board of Directors has approved the overall strategy and currently the detailed implementation steps are being defined. The conversion plans will be mailed to unitholders with a unitholder meeting planned for December of 2010. Current plans would see a dividend policy similar to the existing distribution policy with dividends being paid monthly. - Montney Resource Play Development Production from the Dawson area was on budget at an average rate of 53.6 mmcf per day throughout the fourth quarter and exited the year at 59.2 mmcf per day. During the fourth quarter of 2009, ARC spent $70.8 million on development activities in the Dawson area including drilling seven horizontal wells, two of which were completed during the quarter. ARC tested six horizontal Dawson wells during the quarter at rates between five and nine mmcf per day of natural gas at a flowing pressure of 1,200 to 2,200 pounds per square inch. Included in the fourth quarter spending is $27.8 million for the Dawson Phase 1 60 mmcf per day gas plant discussed below. For the full year of 2009, ARC drilled 22 horizontal wells in the Dawson gas fields that are in various stages of completion. Of these wells, eight were on production by year-end, nine wells are in the completed and waiting on tie-in category and the remaining five wells will be completed early in 2010. ARC is participating in a small development project on partner operated lands at Sunrise. Four wells have been drilled and completed. Production commenced at the end of the fourth quarter and is currently producing at approximately 10 mmcf per day net to ARC's 50 per cent working interest. The British Columbia Oil and Gas Commission ("OGC") issued final approval for the 60 mmcf per day Dawson Phase 1 gas plant on November 13, 2009 at which time all on-site construction began. As of January 31, 2010, the mechanical construction of the plant was approximately 70 per cent complete and the electrical work was underway. ARC expects to complete construction of the plant in early April, with start-up commissioning of the plant occurring during the rest of the month. Sales gas is expected to be flowing from the plant by early May. To date, ARC has spent $57.6 million on the gas plant with an additional $5.7 million expected to be spent in 2010 prior to the commissioning. ARC is already well underway with plans to build a second 60 mmcf per day gas plant at the same location. All long-lead time equipment has been ordered and the application to construct the plant is being prepared. - Enhanced Oil Recovery Initiatives During 2009, ARC spent $25.7 million on enhanced oil recovery ("EOR") initiatives and received $2.8 million in government funding for the Redwater pilot project for net spending of $22.9 million. Work on the Redwater CO(2) pilot project continues and both the CO(2) injection and oil production facilities are operating as expected. Results to date are encouraging but ARC anticipates that it will take until later in 2010 to determine to what extent the pilot has been successful in mobilizing incremental volumes of oil. While the pilot project may indicate enhanced recovery, the outlook for crude oil prices and the cost and availability of CO(2) will be determining factors in ARC's ability to achieve commercial viability for a full scale EOR scheme at Redwater. >> MANAGEMENT'S DISCUSSION AND ANALYSIS This management's discussion and analysis ("MD&A") is ARC management's analysis of its financial performance and significant trends or external factors that may affect future performance. The MD&A is dated February 8, 2010 and should be read in conjunction with the audited Consolidated Financial Statements as at and for the year ended December 31 2009, the MD&A and the audited Consolidated Financial Statements as at and for the year ended December 31, 2008, the MD&A and the unaudited Consolidated Financial Statements for the periods ended March 31, 2009, June 30, 2009 and September 30, 2009 as well as ARC's Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements; and readers are cautioned that the MD&A should be read in conjunction with ARC's disclosure under "Non-GAAP Measures" and "Forward-Looking Statements" included at the end of this MD&A. Executive Overview ARC Energy Trust ("ARC") or ("the Trust") is an actively managed oil and natural gas entity formed to provide investors with indirect ownership in cash generating energy assets, that currently consist of oil and natural gas assets. The major operating activities of ARC are the development, production and sale of crude oil, natural gas liquids and natural gas. ARC's main objective is value creation through the development of large oil and natural gas pools. The business strategy and activities that support this objective are: << Resource Plays - Acquisition and development of land and producing properties with large volumes of oil and gas in place, such as the Montney development in Dawson in northeastern British Columbia, Ante Creek in northern Alberta and the Cardium formation at Pembina in central Alberta. Conventional Oil & Gas Production - Maximizing production while controlling operating costs on oil and gas wells located within ARC's seven core producing areas all of which are located in western Canada. ARC's total production in 2009 was almost evenly split between commodities with 51 per cent of production from natural gas and 49 per cent from oil and gas liquids. Conventional oil and gas properties continue to be developed to increase the recoverable reserves through development drilling, optimization and waterflood programs. Within ARC's core areas many properties would be considered "resource plays" due to the substantial reserves still in place and the advancement of proved horizontal drilling and multi-stage fracture stimulation technology to develop these reserves. - The periodic acquisition of strategic producing and undeveloped properties to enhance current production or provide the potential for future drilling locations and if successful, additional production and reserves. Enhanced Oil Recovery ("EOR") - Evaluation and implementation of enhanced oil recovery programs to increase ARC's recoverable reserves in existing oil pools. ARC has a non-operated interest in the Weyburn and Midale units in Saskatchewan. Operators of both these units have implemented CO(2) injection programs to increase recoverable oil reserves. In 2008 ARC advanced this strategy of enhanced oil recovery with the initiation of a CO(2) pilot program at Redwater. >> ARC's goal is to provide superior long-term returns to unitholders. ARC's structure provides returns to unitholders through both the receipt of monthly cash distributions and the potential for capital appreciation. Currently, ARC distributes $0.10 per unit per month. The remainder of the cash flow is used to fund reclamation costs, and a portion of capital expenditures. In 2009 cash flow and proceeds from the DRIP program funded $194.3 million of capital expenditures and a net contribution of $4.6 million to the reclamation funds. Since ARC's inception in July 1996 to December 31, 2009, ARC has distributed $3.5 billion or $24.98 per unit. Capital appreciation for ARC's unitholders would be associated with increased market values for ARC's production and reserves. ARC's management strives to replace or grow both production and reserves through drilling new wells and associated oil and natural gas development activities. The vast majority of the annual capital budget is being deployed on a balanced drilling program of low and moderate risk wells, well tie-ins and other related costs, and the acquisition of undeveloped land. ARC continues to focus on major properties with significant upside, with the objective to replace production declines through internal development opportunities. ARC's normalized reserves per unit have increased by 10 per cent to 1.57 per unit from 1.42 per unit in 2008 while production per thousand trust units decreased slightly from 0.29 to 0.27. Since year-end 2007, ARC has increased normalized reserves per unit by 16 per cent, and normalized production per thousand trust units has declined by 10 per cent while ARC has made distributions of $3.95 per unit or $868.5 million. Details of the calculations for normalized production and reserves per unit are provided in Table 1. << Table 1 Per Trust Unit 2009 2008 2007 Normalized production per unit(1)(2) 0.27 0.29 0.30 Normalized reserves per unit(1)(3) 1.57 1.42 1.35 Distributions per unit $1.28 $2.67 $2.40 (1) Normalized indicates that all periods as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional trust units were issued (or repurchased) at a period end price for the reserves per unit calculation and at an annual average price for the production per unit calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of per unit values. (2) Production per unit represents daily average production (boe) per thousand trust units and is calculated based on daily average production divided by the normalized weighted average trust units outstanding including trust units issuable for exchangeable shares. (3) Reserves per unit are calculated based on proved plus probable reserves (boe), as determined by ARC's independent reserve evaluator at period end, divided by period end trust units outstanding including trust units issuable for exchangeable shares. >> ARC's business plan has resulted in significant operational success as seen in Table 2 where ARC's trailing five year annualized return per unit was 12.4 per cent. << Table 2 Total Returns(1) ($ per unit except for Trailing Trailing Trailing per cent) One Year Three Year Five Year Distributions per unit 1.28 6.35 10.74 Capital (depreciation) appreciation per unit (0.16) (2.36) 2.04 Total return per unit 6.9% 20.0% 79.5% Annualized total return per unit 6.9% 6.3% 12.4% S&P/TSX Capped Energy Trust Index 43.5% 2.5% 9.1% (1) Calculated as at December 31, 2009. Financial Highlights for the year-ended December 31, 2009 Table 3 (Cdn $ millions, except per unit and volume data) 2009 2008 % Change Cash flow from operating activities 497.4 944.4 (47) Cash flow from operating activities per unit(1) 2.11 4.37 (52) Net income 222.8 533.0 (58) Net income per unit(2) 0.96 2.50 (62) Distributions per unit(3) 1.28 2.67 (52) Distributions as a per cent of cash flow from operating activities 60 60 - Average daily production (boe/d)(4) 63,538 65,126 (2) (1) Per unit amounts are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares at period end. (2) Based on net income after non-controlling interest divided by weighted average trust units outstanding excluding trust units issuable for exchangeable shares. (3) Based on number of trust units outstanding at each distribution record date. (4) Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent ("boe") based on 6 mcf: 1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the well head. Use of boe in isolation may be misleading. >> 2009 Guidance and Financial Highlights Table 4 is a summary of ARC's 2009 and 2010 Guidance and a review of 2009 actual results compared to guidance. << Table 4 2009 2009 2010 Guidance Actual % Variance Guidance Production (boe/d) 63,000- 63,538 - 70,500- 64,000 72,500 Expenses ($/boe): Operating costs 10.50 10.19 (3) 10.30 Transportation 0.90 0.89 (1) 1.00 G&A expenses (cash & non-cash)(1) 2.10 2.26 8 2.85 Interest 1.30 1.11 (15) 1.40 Capital expenditures ($ millions) 365 360 (1) 610 Annual weighted average trust units and trust units issuable (millions)(2) 238 235 (1) 254 (1) 2009 G&A guidance amount of $2.10 per boe included $1.75 per boe for cash G&A costs, $0.55 per boe for cash Whole Unit Plan costs and a recovery of $0.20 per boe for the non-cash portion of the Whole Unit Plan. 2010 G&A guidance amount of $2.85 per boe includes $2 per boe for cash G&A costs, $0.90 per boe for cash Whole Unit Plan costs and a recovery of $0.05 per boe for the non-cash portion of the Whole Unit Plan. (2) 2010 Annual weighted average trust units has been revised to reflect the increase in the equity offering that closed in January 2010 from 10.1 million to 13 million units. >> Actual results for 2009 are in-line with guidance amounts with the exception of the following: G&A expenses - total cash G&A costs were $0.04 per boe below guidance however actual non-cash Whole Unit Plan costs were nil for the year whereas the guidance amount was estimating a recovery of $0.20 per boe. The difference is due to ARC's December 31, 2009 closing trust unit price that was higher than the amount estimated when calculating the original guidance amount. Interest expense - was below guidance for the full year of 2009 due to
